Third District Court of Appeal
                               State of Florida

                        Opinion filed November 18, 2020.
         Not final until disposition of timely filed motion for rehearing.
                               ________________

                               No. 3D20-457
                   Lower Tribunal Nos. 18-8711B & 18-8754
                             ________________


                              Clayton Johnson,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Richard L.
Hersch, Judge.


     Carlos J. Martinez, Public Defender, and Deborah Prager, Assistant Public
Defender, for appellant.

     Ashley Moody, Attorney General, and Brian H. Zack, Assistant Attorney
General, for appellee.


Before FERNANDEZ, SCALES and HENDON, JJ.

      PER CURIAM.
       Affirmed. See § 90.404(2) (a), Fla. Stat. (2018) ( providing that “[s]imilar fact

evidence of other crimes, wrongs, or acts is admissible when relevant to prove a

material fact in issue, including, but not limited to, proof of . . . identity”); Silver v.

State, 278 So. 3d 337, 342-43 (Fla. 3d DCA 2019) (holding that, where an antecedent

crime is sufficiently similar to the charged crime and contains unique features to

indicate the same perpetrator, evidence of the earlier crime is admissible to establish

identity); Grier v. State, 27 So. 3d 97, 101 (Fla. 4th DCA 2009) (concluding that

collateral evidence did not overwhelm the evidence of the charged crime and

become a “feature of the trial,” considering that the trial court gave cautionary

instructions throughout the trial); see also Yisrael v. State, 993 So. 3d 952, 956-57

(Fla. 2008) (holding that a proponent of a business record may establish its

admissibility through a certification that complies with sections 90.803(6)(c) and

90.902(11) of the Florida Statutes; and that, for the evidence to be admissible: “(a)

the record was made at or near the time of the event; (2) was made by or from

information transmitted by a person with knowledge; (3) was kept in the course of

regularly conducted business activity; and (4) that it was made as a regular practice

of that business to make such a record.”).




                                            2